UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARLENE CORTEZ, )
)

Plaintiff, )

)

v. ) Civil Action No.: l : l9-cv-00100 (UNA)

)

)

l\/IOHAMMED BIN SALMAN )
ABDULAZZIZ ALSAUD, et al ., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”) and application for leave to proceed informal pauperis. The Court will grant the in
forma pauperis application and dismiss the case because, under the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” if it determines that the action is
frivolous 28 U.S.C. § l9lS(e)(2)(B)(i).

The complaint consists of rambling and unconnected statements and allegations.1 Plaintiff
sues two Saudi Arabian princes. Compl. at caption, 6. Plaintiff alleges that defendants have stolen
her children, “born and unborn, for huge financial wealth econimic [sic] gains, and political power,
and political wealth.” Id. She also alleges that defendants have “stolen billions of dollars of wealth
from [her],” and have stalked and spied on her [sic] “using high power survallence and with FISA

wiretaps gotten by police, FBI, Interpol, legally, for illegal use, to survail and hurass” her. Ia’. She

 

‘ Plaintiff has filed a substantially similar complaint with this Court, see Cortez v. Alsabah, et al., No. lZ-cv-01874
(UNA) (D.D.C. filed Nov. 19, 2012). While the defendants in the previous matter differed, the allegations are
fundamentally identical. The Court dismissed the prior matter as frivolous, see Mem. Op. & Ord., ECF Nos. 341
(D.D.C. entered Nov. 27, 2012).

l

believes that defendants have “blocked and controlled all forms of communications” including her
“phone, tv, radio, fax, internet, [and] delivered mail.” Ia'. Plaintiff goes on to allege that unknown
individuals bribed a New York judge to deny her custody of her children. Id. at 7. She believes
that this custody denial is related to a wide-ranging conspiracy including, but not limited to,
plaintiffs family members, the Philadelphia police, and various members of the Kennedy,
Schwarzenegger, Rooney, Popitti, and Cuomo families. Ia'. at 7, 9-10. Among other forms of
relief, plaintiff demands that the Loudon County Schools Superintendent provide her with records
containing the “names, birthdates, social security numbers, addresses, phone numbers, and
complete school file[s]” of various students. Id. at ll.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.
Neitzke v. Williams, 490 U.S. 3l9, 325 (1989); see Denton v. Herncmdez, 504 U.S. 25, 33 (1992)
(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the
irrational or the wholly incredible[.]”); Crisafi v. Holland, 655 F.Zd l305, 1307-8 (D.C. Cir. 1981)
` (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of a
wholly fanciful kind.”).

The instant complaint satisfies this standard and warrants dismissal with prejudice. See
Fz'restone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is
warranted upon determining “that ‘the allegation of other facts consistent with the challenged

733

pleading could not possibly cure the deficiency.

accompanies this Memorandum Opinion. 04 M

United States Diystrict .IL,ld -

) (internal citations omitted). A separate Order

Date: January ?{ ,2019

